Citation Nr: 1725422	
Decision Date: 07/05/17    Archive Date: 07/18/17

DOCKET NO.  11-15 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for glaucoma, to include as secondary to service-connected dense paracentral scotoma of the left eye.

2.  Entitlement to a rating in excess of 10 percent for dense paracentral scotoma of the left eye (left eye scotoma).

3.  Entitlement to a rating in excess of 10 percent for chronic sinusitis and allergic rhinitis with headaches (allergic rhinitis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The appeal was later transferred to the jurisdiction of the Hartford, Connecticut, RO.

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO, and, in November 2012, he testified at a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  Transcripts from both hearings have been associated with the record.

The Board remanded the instant matters in June 2014.  As will be discussed herein, the Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

As noted in the June 2014 remand, in December 2012, the Veteran raised the issue of entitlement to an earlier effective date for the award of service connection for his right knee disability.  The Board notes that service connection for degenerative joint disease of the right knee was granted with an effective date of June 25, 2008, in an April 2011 rating decision (issued in May 2011), which was not appealed.  Although cognizant of the United States Court of Appeals for Veterans Claims (Court)'s holding in Rudd v. Nicholson, 20 Vet. App. 296 (2006) regarding free-standing claims for earlier effective dates, the Board does not have jurisdiction to address this claim.  In this regard, the Court in Rudd held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality. In other words, the Court has found that there are no freestanding claims for an earlier effective date. When such a freestanding claim is raised, the Court has held that such an appeal should be dismissed. Id. at 299-300.  Therefore, despite the holding in Rudd, this issue is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

Similarly, the issue of entitlement to service connection for helicobacter pylori as secondary to service-connected rhinitis has been raised by the record (see Veterans Benefits Management System (VBMS) notes relating to August 2008 VA treatment record, November 2008 Veteran statement, and November 2009 DRO hearing transcript), but not adjudicated.  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  Id. 

With regard to the characterization of the Veteran's claim for service connection for glaucoma, the Board notes that he has previously filed claims for service connection for an undiagnosed illness related to service in Southwest Asia and cataracts, both of which were denied in January 2003 and April 2013 rating decisions, respectively.  Additionally, the Veteran is service-connected for a dense paracentral scotoma of the left eye.  Thus, while cognizant of the Court's holding in Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Board has not expanded the scope of the Veteran's claim for service connection for glaucoma. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  A review of the claims file reveals that additional documents were added to the claims file after the issuance of the September 2015 supplemental statement of the case.  However, with the exception of an October 2016 Informal Hearing Presentation submitted by the Veteran's representative, the documents are irrelevant to the issues on appeal, or with regard to VA treatment records dated through August 2015, were considered by the AOJ in the September 2015 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2016).  Consequently, there is no prejudice to the Veteran in the Board proceeding with a decision at this time.


FINDINGS OF FACT

1.  At no time during the pendency of the claim does the Veteran have a current diagnosis of glaucoma, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

2.  For the entire appeal period, the Veteran's left eye scotoma resulted in no worse than 20/15 vision with, at worst, a 54 degree average contraction in his visual field.

3.  For the entire appeal period, the Veteran's allergic rhinitis was manifested by no more than three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting, without any incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, greater than 50 percent obstruction of the nasal passage on both sides, complete obstruction on either side, or polyps.


CONCLUSIONS OF LAW

1.  The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for a rating in excess of 10 percent for a scotoma of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.76, 4.76a, 4.84a, Diagnostic Code (DC) 6081 (2008).
3.  The criteria for a rating in excess of 10 percent for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.97, DC 6513-6522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a July 2008 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) and post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that the record does not contain a December 10, 2008, visual field test and attempts to associate the document with the record have been unsuccessful due to a computer error.  Consequently, the Board finds that further efforts to obtain such visual field test would be futile.  Moreover, the Veteran has undergone numerous visual field tests since such time and, as determined by the August 2015 VA examiner, his visual field deficit has remained stable from 1994 to the present.  Consequently, the Board finds that VA has satisfied its duty to assist in this regard.    

The Veteran was also provided numerous VA examinations during the course of the appeal.  While he has made vague arguments regarding the adequacy of his examinations, the Board finds that such VA examinations are adequate to decide the issues as they are predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and physical examinations.  In this regard, the Board notes that the VA examiners offered opinions as to the nature and severity of the Veteran's eye and allergy disorders and based their conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, the opinions offered clear conclusions with supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The Board further notes that neither the Veteran nor his representative have alleged that his left eye scotoma or allergic rhinitis has worsened in severity since the last VA examination.  Rather, they argue that the evidence reveals that the Veteran's left eye scotoma and rhinitis are more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claims and no further examination or opinions are necessary.

In November 2009 and November 2012 the Veteran was provided an opportunity to set forth his contentions during hearings before a DRO and the undersigned VLJ, respectively.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2009 and November 2012 hearings, the DRO and the undersigned VLJ, respectively, noted the issues on appeal.  Also, information was solicited regarding the Veteran's contention that he has glaucoma as a result of a service-connected disability and/or due to medications taken for such a disability.  Additionally, testimony regarding the nature and severity of the Veteran's service-connected left eye scotoma and allergic rhinitis was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained...in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Further, the Board remanded the appeal in June 2014 for procurement of outstanding records and new examinations based, in part, on the Veteran's hearing testimony.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the DRO and the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Furthermore, the Board finds there has been substantial compliance with the Board's June 2014 remand directives and no further action in this regard is necessary.  See D'Aries, supra.  In this regard, in June 2014, the matter was remanded in order to obtain a copy of a March 2013 eye examination; obtain updated VA treatment records; clarify whether Florida National Guard records were relevant and, if so, to obtain them; and to afford the Veteran VA examinations to determine the nature and severity of his reported glaucoma, left eye scotoma, and allergic rhinitis.  Subsequently, updated VA treatment records were associated with the record (including the March 2013 eye examination report) and VA examinations were conducted in August 2015.  Additionally, in a June 2015 letter, the Veteran was asked to clarify whether any outstanding Florida National Guard records might be relevant to his claims and, in July 2015, he reported that they could "perhaps" be relevant to his claim.  Later that month, the Florida National Guard responded by providing copies of the military personnel documentation they had available for the Veteran.  Notably, the Veteran has never alleged, and the record does not suggest, that he was diagnosed with glaucoma during his National Guard service, which occurred well before his 2008 claim.  Therefore, the Board finds that there has been substantial compliance with the Board's June 2014 remand directives, and no further action in this regard is necessary. 

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310(b).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, glaucoma (an identified organic disease of the nervous system) is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a claimant has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a claimant filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

The term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen, supra.  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for glaucoma that he claims was caused or aggravated by his service-connected left eye scotoma, hypertension, or hypothyroidism; or the medication he takes for his service-connected allergic rhinitis.

As noted above, the threshold factor for establishing service connection is the existence of a current disability.  Here, as there is no evidence of a current diagnosis of glaucoma, the Veteran's claim must be denied.

In this regard, the record does not contain any diagnosis of glaucoma by a medical professional.  Indeed, a private treatment record from July 2008 notes "no obvious glaucoma pattern[.]"  Then, in conjunction with a VA eye examination in August 2008, the examiner noted a diagnosis of left eye scotoma only.  While receiving VA treatment in October 2008, a clinician noted "no glaucoma evidence present[.]"  During a second VA eye examination conducted in March 2011, after examining the Veteran and reviewing his medical records, the examiner opined that "[A] diagnosis of glaucoma is not warranted."  Nevertheless, the examiner observed that there could be a correlation between glaucoma and central retinal vein occlusions and that, given the Veteran's family history of glaucoma, he should monitor for the presence of glaucoma annually.  In March 2013, a third VA examiner reviewed the record and examined the Veteran's eyes and diagnosed cilioretinal artery occlusion, central retinal vein occlusion, and cataract.  No diagnosis of glaucoma was made.  In fact, the examiner stated that after a "clinical exam[ination] and review of past examinations[,] there is NO evidence the [Veteran] has glaucoma[]"(emphasis in original).  Most recently, during an August 2015 VA eye examination, a fourth VA examiner found that the Veteran "does not have a diagnosis of glaucoma."  

Throughout the appeal, the Veteran has alleged the August 2008 VA examiner told him verbally that he had glaucoma.  Specifically, at the November 2012 Board hearing, he reported having spoken to the August 2008 examiner on the telephone just a few weeks prior to the hearing, at which time the examiner apparently remembered examining the Veteran four years prior and again reiterated his belief that the Veteran had glaucoma and that "VA [does not] have a leg to stand on with regard to the evidence of [his] glaucoma."  Further, the Veteran has repeatedly contended that the August 2008 VA examiner's notation on test reports that "[left retinal nerve fiber layer] depression [second] to [central retinal vein occlusion]" is proof that the examiner found the Veteran had glaucoma.  The Veteran has also reported that the March 2011 VA examiner verbally told him it was "clear as mud" that he had glaucoma.  Finally, he has asserted that medical professionals are cautious in their diagnosis of glaucoma and that certain examiners (including the 2008 and 2011 examiners) are more progressive in the field and that is why they verbally diagnosed him with glaucoma while others did not.  Similarly, he reports his glaucoma is of a unique variety (secondary glaucoma), thus explaining certain examiners' failure to diagnose such condition.   

The Board acknowledges the Veteran's sincerely held belief that he has glaucoma; however, finds that the documented medical evidence weighs against his reported diagnosis.  Even if the August 2008 examiner did verbally tell the Veteran he had glaucoma or glaucoma-like damage to the eye, the weight of the medical evidence is against this finding.  Indeed, three other examiners and VA clinicians have unequivocally found that the Veteran does not have glaucoma in any form.  Ultimately, while the Veteran is competent to describe his symptoms and what he has been told, he as a lay person is not competent to associate or disassociate such symptoms with a specific disorder, or relate any disorder or symptoms to any instance of service, to include service-connected disabilities.  In this regard, the diagnoses of glaucoma involves specialized testing and the knowledge of the internal workings of the eye.  Moreover, the Veteran's visual symptoms have been associated with other diagnosed medical conditions, i.e., his service-connected left eye scotoma.  Thus, in this case, lay evidence cannot competently and sufficiently establish a diagnosis of glaucoma, or render an opinion that such symptomatology is related or unrelated to a clinically identified medical condition.  Likewise, the Veteran is not competent to render an etiological opinion as such pertains to a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  As such, the Veteran's assertion as to diagnosis, or lack thereof, and etiology has no probative value. 

Therefore, as the Veteran does not have a current diagnosis of glaucoma, there can be no valid claim .  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer, supra; Rabideau, supra.  In this regard, the probative evidence fails to show a diagnosis of glaucoma prior to, or during, the pendency of the Veteran's claim.  See McClain, supra; Romanowsky, supra.

Therefore, based on the foregoing, the Board finds that, at no time during the pendency of the claim does the Veteran have a current diagnosis of glaucoma, or another disability manifested by subjective reports of the presence of glaucoma, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim.

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for glaucoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


III.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

The appeal period before the Board begins on June 25, 2008, the date VA received the Veteran's claims for increased ratings for his left eye and rhinitis, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  The Board invites the Veteran's close attention to this finding in light of the fact that he has routinely submitted medical evidence dated well before this period in support of his current claims for increased ratings.  Thus, while the Board has considered the history of the Veteran's disabilities, the primary concern and focus of this decision is the level of disability that has been present since the filing of his claim.  See Francisco, supra.

A.  Dense Paracentral Scotoma of the Left Eye

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the instant claim was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

The Veteran's service-connected left eye scotoma has been rated under DC 6081, which provides for a 10 percent minimum rating for a unilateral scotoma that is large or centrally located.  For higher ratings, a Note advises to "[r]ate on loss of central visual acuity or impairment of field vision.  Do not combine with any other rating for visual impairment."

The rating criteria for evaluating eye disabilities, as in effect prior to December 10, 2008, provided that, in rating impairment of visual acuity, the best distant vision obtainable after best correction with glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. 
§ 4.75.  Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(1).  In other words, where only one eye is service-connected and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  38 C.F.R. § 4.14.  The rating criteria for evaluating eye disabilities also provides that, where service connection is in effect for visual impairment in only one eye (as in this case), the visual acuity in the nonservice-connected eye will be considered 20/40 for purposes of evaluating the service-connected visual impairment.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V.

Under the applicable rating criteria for evaluating eye disabilities, a 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.

A 30 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when vision in one eye is limited to light perception only and the vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a , DCs 6070, 6074, 6076, 6077, and 6078.

A 40 percent rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is limited to light perception only and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, and 6076.

A 50 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, and 6078.

A 60 percent rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, and 6076.

A 70 percent rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

An 80 percent rating is warranted for: (1) anatomical loss of one eye and corrected vision to 15/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 15/200 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 15/200 in the other eye; (4) corrected visual acuity to 10/200 in one eye and 15/200 in the other eye; or (5) corrected visual acuity to 15/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 90 percent rating is warranted for: (1) anatomical loss in one eye and corrected visual acuity to 10/200 in the other eye; (2) vision limited to light perception only in one eye and corrected vision to 6068 in the other eye; (3) corrected visual acuity to 5/200 in one eye and 10/200 in the other eye; or (4) corrected visual acuity to 10/200 in both eyes.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, and 6075.

A 100 percent rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, and 6071.

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.84a, DC 6080 (2008).  Such regulation provides that measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76a (2008).  Under 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  The number of degrees lost is determined at each meridian by subtracting the remaining degrees from the normal visual fields given in 38 C.F.R. § 4.76a, Table III.  The degrees lost are then added together to determine the total number of degrees lost, which are subtracted from 500.  The total remaining degrees of the visual field are then divided by eight to represent the average contraction for rating purposes.  38 C.F.R. § 4.76a (2008). 

The Board notes that, while such regulation does not specify that visual field tests be recorded in a Goldmann Chart, it does require precise specifications that directly correspond to the Goldmann Chart.  In this regard, to be adequate for VA adjudication purposes, the visual field test must use a standard perimeter and 3 mm white test object, and test at least 16 meridians that were 22.5 degrees apart.  See 38 C.F.R. § 4.76.  Indeed, the regulation specifically references Figure 1, a Goldmann Chart.  Thus, while such regulation did not specify the use of a Goldmann Chart, the Board finds that, based on the specifications required, the example provided in the Code, and the adoption of the Goldmann Chart in subsequent versions of the Code, testing performed in this fashion is required for adjudication purposes.

Under DC 6080, a 10 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, unilaterally; concentric contraction of the visual field to 45 degrees, but not to 30 degrees, unilaterally; concentric contraction of the visual field to 30 degrees, but not to 15 degrees, unilaterally; loss of the nasal half of the visual field unilaterally; or loss of the temporal half of the visual field unilaterally.  38 C.F.R. § 4.84a, DC 6080 (2008).

A 20 percent rating is assigned for concentric contraction of the visual field to 60 degrees, but not to 45 degrees, bilaterally; concentric contraction of the visual field limited to 15 degrees, but not to 5 degrees, unilaterally; or loss of the nasal half of the visual field bilaterally.  Id.  A 30 percent rating is assigned for concentric contraction of the visual field to 45 degrees, but not to 30 degrees, bilaterally; concentric contraction of the visual field limited to 5 degrees, unilaterally; loss of the temporal half of the visual field bilaterally; or homonymous hemianopsia.  Id.
A 50 percent rating is assigned for concentric contraction of the visual field to 30 degrees, but not to 15 degrees, bilaterally.  Id.  A 100 percent disability rating is assigned for concentric contraction of the visual field to 5 degrees, bilaterally.  Id.

When a veteran is entitled to disability compensation in only one eye, as in this case, the maximum disability evaluation for total loss of vision of that eye is 30 percent unless there is (a) blindness in the other nonservice-connected eye, (b) enucleation of the service-connected eye, or (c) serious cosmetic defect of the service-connected eye.  38 C.F.R. §§ 3.383, 4.80 (effective prior to December 10, 2008).  

The Veteran contends that a higher rating is warranted for his service-connected left eye scotoma due to his perception of a loss of the visual field since his initial 1994 injury.  

The Veteran was afforded a VA eye examination in August 2008.  At that time, he reported that things were less clear to him than they had been in the past.  On physical examination, the examiner noted bilateral unaided distance and near visual acuity of 20/20.  External evaluation of the Veteran's eye was negative and there was no periorbital deformities, ptosis, paresis, pain on movement, diplopia, strabismus, or afferent pupillary defect.  The Veteran's pupils were equally round and reactive to light and ocular motilities, tear film, corneal tissue, crystallin lens, conjunctival tissues, peripheral vision, vessels, macula and fundus were all noted to be within normal limits.  Testing revealed bilateral intraocular pressure of 14 mmHg and a paracentral scotoma in the left eye that was dense within the central 10 degrees.  In this regard, the examiner noted that the Goldmann perimetry test does not adequately address the central 5 or 10 degrees of the visual field and so a Humphrey 24-2 was also performed and included in the file.  Here, the Board observes that the associated Goldmann chart reveals that the Veteran's acuity measured well outside 10 degrees in all meridians; accordingly, reliance on the Humphrey 24-2 is unnecessary.  The examiner also noted that retinal tomography showed a depression in the retinal nerve fiber layer, especially in the left eye and especially in the temporal quadrant.  Ultimately, the examiner found that the Veteran had a dense central scotoma in the left eye second to a branch retinal artery occlusion.  The Veteran was advised to restart an aspirin regimen and consider an intraocular pressure lowering device.  Field of vision testing documented in a Goldmann chart revealed visual acuity as follows:

Meridian
Normal Degrees
Veteran's Degrees
Difference
Temporally
85
85
0
Down Temporally
85
85
0
Down
65
65
0
Down Nasally
50
50
0
Nasally
60
50
10
Up Nasally
55
45
10
Up
45
40
5
Up Temporally
55
45
10
Total Loss =35             

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (35), subtracting them from 500 (465), and dividing them by eight, the average contraction for rating purposes rounded to the nearest whole number was 58 degrees.  

VA treatment records from November 2009 reveal distance visual acuity of 20/15 without the aid of corrective lenses.  A year later in November 2010, the Veteran reported that his vision had become worse in the preceding three to four months, but testing revealed no additional visual acuity loss.  The Veteran was seen again in November 2010, at which time the clinician noted the left eye artery occlusion and corresponding visual field defect and thinning on optical coherence tomograph, consistent with distribution of the cilioretinal artery in that eye.  A diagnosis of early farsightedness was made.  VA treatment records from August 2011 document the presence of a visual field defect, but observed that the visual field findings were "stable...from prior exam[inations]...for many years."  

The Veteran was afforded another VA eye examination in March 2011, at which time it was noted he used prescription drops as needed in both eyes.  The Veteran reported that his vision was worsening and endorsed floaters.  Visual testing revealed far left eye visual acuity of 20/15-1 with corrective lenses.  Near vision was 20/20 bilaterally with bifocals.  The Veteran was noted to have full and smooth motility bilaterally and confrontation fields were full to finger counting.  The Veteran's lids, cornea, conjunctiva, anterior chambers, irises, lenses, vitreous, macula, poles, vessels, and periphery were all noted to be within normal limits bilaterally.  Ultimately, the examiner noted a slight worsening of the left eye scotoma.

A third VA examination was conducted in March 2013.  The Veteran reported that his blind spot was stable, but he had experienced an increasing progressive blur viewing things close up; he was not wearing a near prescription at that time.  Notably, the examiner attributed this change in vision to the natural aging process  and found it was unrelated to the left eye cilioretinal artery occlusion.  On examination, corrected and uncorrected distance and near vision was 20/40 or better bilaterally.  The Veteran's pupils were round and reactive to light and there was no anatomical loss, light perception only, or extremely poor vision in either eye.  Further, the examiner found there was not a corneal irregularity resulting in irregular astigmatism, diplopia, contraction of a visual field, loss of a visual field, scarring or disfigurement attributable to an eye disorder, or incapacitating episodes attributable to an eye condition.  Left eye pressure was 13 and right eye pressure was 14 using Goldmann applanation.  The anterior eye examination was normal except for very trace nuclear sclerosis bilaterally.  The only abnormality noted in the interior eyes was the left eye slight temp pallor.  Visual field testing revealed a centrally located scotoma of the left eye.  The examiner reviewed the Veteran's historic visual field tests and observed that the scotoma was stable and that, even with the scotoma, left eye acuity was 20/15 uncorrected.  Field of vision testing documented in a Goldmann chart revealed visual acuity as follows:

Meridian
Normal
On exam
Difference
Temporally
85
75
10
Down Temporally
85
70
15
Down
65
55
10
Down Nasally
50
45
5
Nasally
60
55
5
Up Nasally
55
55
0
Up
45
35
10
Up Temporally
55
45
10
Total Loss =65

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (65), subtracting them from 500 (435), and dividing them by eight, the average contraction for rating purposes rounded to the nearest whole number was 54 degrees.  

Pursuant to the June 2014 remand, a fourth VA examination was conducted in 
August 2015.  On examination, corrected and uncorrected distance and near vision was 20/40 or better bilaterally.  The Veteran's pupils were round and reactive to light and the Goldmann applanation test revealed bilateral eye pressure of 15.  There was no evidence of extremely poor vision or anatomical loss in either eye, astigmatism, diplopia, or incapacitating episodes.  The external eye examination was normal, and the only abnormality noted on the internal eye examination was the left eye optic disc which had temporal pallor.  The Veteran's left eye was noted to have loss of a visual field due to the inferior nasal scotoma.  A historical comparison of the Veteran's visual field testing from 1994 to the present was done, and the 2015 examiner, like the 2013 examiner, noted that the scotoma was stable and, even with the scotoma, there was at least 20/15 acuity in the left eye.

Field of vision testing documented in a Goldmann chart revealed visual acuity as follows:

Meridian
Normal
On exam
Difference
Temporally
85
75
10
Down Temporally
85
70
15
Down
65
60
5
Down Nasally
50
50
0
Nasally
60
50
10
Up Nasally
55
55
0
Up
45
35
10
Up Temporally
55
50
5
Total Loss = 55

After subtracting the Veteran's remaining degrees from the normal degrees for each meridian, adding them together (55), subtracting them from 500 (445), and dividing them by eight, the average contraction for rating purposes rounded to the nearest whole number was 56 degrees.  

While the record contains other visual field tests, these tests were performed using the Humphrey Model rather than a Goldmann Chart.  As noted above, testing performed in the Goldmann Chart fashion is necessary for adjudication purposes.  The Board further observes that it is logical to accept that any worsening in the Veteran's visual fields between the Goldmann Charts of record would be reflected in subsequent Goldmann Charts (i.e., if there was worsening between the 2008 and 2013 tests that was documented on a Humphrey model, such would be reflected in the 2013 Goldmann Chart).  In this vein, there are no Humphrey Model tests associated with the record after the 2015 VA examination report and the Veteran has not alleged that his vision became worse after the 2015 examination.  Further, the 2013 and 2015 examiners both performed a historical review of the Veteran's visual field tests dating back to 1994 and noted they were stable, eliminating the possibility that the Humphrey tests revealed worse visual field acuity than noted on the Goldmann charts of record.  Thus, the Board finds there is no prejudice to the 
Veteran in exclusively using the Goldmann Chart results to determine the loss in his visual field.  

Based on the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected left eye scotoma is not warranted.  In this regard, to warrant a 20 percent rating for loss of visual fields, the Veteran's left eye concentric contraction of the visual field would have to be limited to 15 degrees, but not to 5 degrees.  Id.  Notably, his visual field was limited, at worst, to 54 degrees.  Further, there is no evidence that the Veteran's field of vision loss has been manifested by homonymous hemianopsia (visual field loss on the left or right side of the vertical midline) or loss limited to 5 degrees such that a 30 percent rating would be warranted.  

Under DC 6081, the Board must also consider whether a higher rating is warranted based on decreased visual acuity.  In this case, the Veteran's visual acuity has been, at worst, 20/15 in his left eye and he is presumed to have 20/40 visual acuity in his nonservice-connected right eye; therefore, he has not met the criteria for a higher 20 percent disability rating.  In this regard, a 20 percent rating requires vision in one eye correctable to 20/70 and vision in the other eye is correctable to 20/50; vision in one eye correctable to 20/100 and vision in the other eye correctable to 20/50; vision in one eye correctable to 20/200 and vision in the other eye correctable to 20/40; or vision in one eye correctable to 15/200 and vision in the other eye correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077 and 6078.  Higher ratings require worse visual acuity and are, accordingly, also unwarranted.

Ultimately, the contemporaneous records routinely showed corrected visual acuity of 20/20 throughout the entire appeal period and there is no evidence that the Veteran's left eye field of vision was limited to 15 degrees.  Thus, while the Board has considered the Veteran's lay statements regarding the nature of his left eye disability, the Board places greater probative value on the medical records as such include the objective testing required for the rating of an eye disability.  Thus, the Board finds that the Veteran's left eye scotoma does not more nearly approximate the symptomatology for a rating in excess of 10 percent.

Finally, as the Veteran's service-connected scotoma is specifically contemplated by the Rating Schedule, he is not entitled to a higher or separate rating under any other potentially applicable DC.  In this regard, in Copeland v. McDonald, 27 Vet. App. 333, 337 (2015), the Court "reiterate[d] that when a condition is specifically listed in the Schedule, it may not be rated by analogy."  See also Suttman v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating...may be assigned only where the service-connected condition is 'unlisted.'"). 

B.  Allergic Rhinitis 

The Veteran is service-connected for chronic sinusitis and allergic rhinitis with headaches (which the Board has referred to herein as 'allergic rhinitis' for the sake of ease), which has been evaluated as 10 percent disabling, pursuant to DCs 6522-6513.  In the selection of code numbers, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With diseases, preference is to be given to the number assigned to the disease itself:  if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by hyphen.  38 C.F.R. § 4.27.  

Under 38 C.F.R. § 4.97, DC 6522, allergic or vasomotor rhinitis without polyps but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side warrants a 10 percent rating.  Allergic or vasomotor rhinitis with polyps results in a maximum 30 percent rating.

The criteria found at 38 C.F.R § 4.97, DC 6513, relate to chronic maxillary sinusitis.  Under the rating schedule, chronic maxillary sinusitis is to be rated under the General Rating Formula for Sinusitis.  See 38 C.F.R. § 4.97. 

Under the General Rating Formula for Sinusitis, a noncompensable rating is warranted when sinusitis is detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non- incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted when there are three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent evaluation is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum evaluation allowable under the general rating formula is 50 percent.  

A note following this section provides that an incapacitating episode of sinusitis means one that requires bedrest and treatment by a physician.  38 C.F.R. § 4.97, DC 6513.

The Veteran contends that his allergic rhinitis warrants a higher rating due to his being allergic to numerous agents, the degree of irritation he experiences in relation to these allergies, his need to avoid the outdoors at certain times, his use of medication, his need to shower frequently after being outdoors, and his subjective inability to leave the home at certain times of year.  Additionally, he has frequently referenced a 2005 notation of a nasal polyp.  

VA treatment records dated during the appeal period document the Veteran's diagnosis of and treatment for rhinitis; however, there is no evidence of physician prescribed bedrest.

The Veteran was afforded a VA examination in August 2008 to determine the severity of his service-connected allergic rhinitis; the examiner observed that the examination was being performed during the height of the fall allergy season.  At that time, the Veteran reported using medication to treat his symptoms at least seasonally and that his symptoms had gradually worsened to the point he experienced five days a year of total incapacitation causing him to miss work, primarily in the spring and fall.  His symptoms included watery eyes, runny nose, sneezing, and an occasionally productive cough, but there were no observable symptoms on examination.  Upon review of the available medical records, the examiner noted there was no medical documentation to support a total incapacitation due to allergies.  He noted that a 2005 CT scan revealed ethmoid sinusitis and right maxillary polyps, which were most likely related to allergic rhinitis.  Nevertheless, physical examination revealed sinuses that were non-tender to palpation, a normal air exchange through the nose with normal mucosa, and without polyps or septal deviation.

In an April 2009 submission, the Veteran challenged the findings of the August 2008 examination.  In this regard, he reported he had slight congestion during the examination that was not noted by the examiner.  He further reported his other rhinitis symptoms were not apparent during the examination because he showered immediately prior to the examination and the examination was conducted in the early morning.  He also observed that working in the yard on the weekends is what triggered his severe symptoms and caused incapacitation relieved by showing and staying indoors.  He specifically stated he did not tell the examiner he missed work due to his symptoms as they did "...not occur on workdays when [he was] in the office of [his] employer.  It always happen[ed] on weekends..."  However, in an undated letter that appears to have been submitted in the fall of 2008, the Veteran noted a recent allergy attack that occurred "during an all-day meeting that included [his] superiors.  [His] sinus reaction was marked by several severe sneezing episodes, continuous sinus drainage, and watering eyes that [caused him] to take several noticeable breaks to the restroom to [clean his] face."  Thus, as the Veteran has provided inconsistent statements regarding when and where he experiences his allergy symptoms, and presuming the competency of the VA examiner, the Board finds the objective findings from the 2008 examination report to be of greater probative value than the Veteran's lay assertions.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties). 

Pursuant to the June 2014 remand, a second rhinitis examination was performed in August 2015.  At that time, the Veteran reported that starting allergy shots around 2008 helped to greatly reduce his symptoms.  Indeed, he reported that 80 to 90 percent of the time he had no or only very minor symptoms of nasal congestion and watery eyes.  The other 10 percent of the time, he experienced watery eyes, nasal congestion, and a cough that did not necessitate the use of prolonged antibiotics or cause limitations to his work.  On physical examination, the examiner noted the presence of hypertrophy of the nasal turbinates.  There was no evidence of greater than 50 percent obstruction of the nasal passage, complete obstruction on either side, nasal polyps, granulomatous conditions, or scars.  In fact, the examiner stated "[t]here is no current evidence of chronic sinusitis."  With regard to the 2005 CT findings that the Veteran has frequently touted as evidence of increased severity, the examiner observed that these were taken prior to allergy shots and medical management that greatly improved his symptoms and eliminated bouts of recurrent or prolonged sinusitis. 

Based on the foregoing, the Board finds the Veteran is not entitled to a rating in excess of 10 percent for rhinitis.  While there is documentation, throughout the appeal period, that he had blockage of the nasal passages in varying degrees, he has not had nasal polyps at any point during the appeal period.  In this regard, the Board again acknowledges that a 2005 treatment record noted that the Veteran had a nasal polyp.  However, the August 2008 and August 2015 examiners observed that there were no nasal polyps.  In this regard, the Board observes that the August 2015 VA examiner appears to indicate that the Veteran's polyps disappeared following increased medical management and the Court has held that "[a]bsent a clear statement [in the diagnostic code] setting out whether or how the Board should address the effects of medication...the Board may not deny entitlement to a higher disability rating on the basis of relief provided by medication."  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  However, in the instant case, the rating criteria governing the evaluation of sinusitis specifically contemplates the use of medication.  Furthermore,  the fact remains that the Veteran has not had nasal polyps at any point referable to the current appeal period, regardless of the use of medication.

Further, any allergy symptoms associated with the Veteran's allergic rhinitis are contemplated by the currently assigned rating.  In this regard, the Veteran's symptoms as documented during VA examinations seven years apart, do not reflect a showing of more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or physician prescribed bed rest for any duration.  While the Veteran has reported experiencing numerous episodes of incapacitation, especially while gardening, the evidence of record does not support a finding that he experienced these episodes more than six times per year.  Indeed, the 2008 examiner specifically noted that the Veteran did not present with any symptoms during the height of allergy season and the Board has found the examiner's findings to be more probative than the Veteran's lay assertions.  Thereafter, during the 2015 examination, neither the Veteran nor the examiner noted symptoms commiserate with a higher 30 percent rating.  Thus, the Board observes that a higher rating is not warranted.

C.  Other Considerations

In reaching its conclusions, the Board acknowledges the Veteran's belief that his left eye scotoma and allergic rhinitis are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than his own reports regarding the severity of such conditions.

Furthermore, the Veteran has frequently referenced his use of medications in rendering his arguments for increased ratings for his left eye scotoma and allergic rhinitis.  While the Veteran has been prescribed eye drops and various allergy medications, the Board notes that the rating criteria for allergic rhinitis specifically contemplate the use of medication to ameliorate symptoms and that a higher rating may not be assigned based solely on the fact that the Veteran uses medication to treat his symptoms.  Furthermore, the criteria for rating the eye also specifically considers and takes into account the ameliorative effect of prescription lenses.  As such, the Board therefore finds the rating criteria also considers the ameliorative effect of medication.  Cf. Jones, supra.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left eye scotoma and allergic rhinitis; however, the Board finds his symptomatology has been stable throughout the appeal.  Therefore, assigning staged ratings for such disabilities is not warranted.

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

In the instant case, the Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left eye scotoma and allergic rhinitis with the established criteria found in the rating schedule.  In this regard, the specific diagnostic criteria adequately addresses the whole of the Veteran's symptoms referable to his disabilities as well as the functional impairment resulting from symptoms related to such disabilities, which includes, as noted by the VA examiners, a reduction in the visual field, the need to reduce exposure to outside irritants, and the need to take allergy medication, and, as reported by the Veteran, the need for frequent showers, limiting his gardening, limiting his outdoor activities with his family, and staying inside.  Furthermore, to the extent that such difficulty arises from the Veteran's service-connected disabilities, such is contemplated by the ratings assigned under the rating schedule.  Therefore, there are no additional symptoms of the Veteran's service-connected left eye scotoma and allergic rhinitis that are not contemplated by the rating schedule to warrant an extra-schedular rating. 

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's left eye scotoma and allergic rhinitis.  The Veteran's 10 percent rating for his left eye scotoma has been assigned as a minimum compensable rating and is provided despite the absence of any objective symptomatology that would warrant a compensable rating.  

Similarly, the Veteran's 10 percent rating for allergic rhinitis contemplate his use of medication and his occasional need to limit his exposure to outdoor irritants.  Further, to the extent that the need to shower frequently and remain indoors is not contemplated by the rating assigned, there is no evidence in the record that such symptoms result in frequent hospitalizations or marked interference with employment, especially given that the Veteran has maintained employment throughout the appeal period and only referenced a one-time flare of his symptoms at work.  Further, aside from the one workplace interference discussed above, the Veteran has argued rather strongly that his symptoms do not manifest during his indoor office work.  Further, there are not reports or records of excessive use of leave in his job or frequent hospitalizations.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   

However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  

In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the record does not reflect, and the Veteran does not allege, that he is unemployable due to his left eye scotoma or rhinitis.  To the contrary, the evidence of record suggests that the Veteran has maintained employment throughout the appeal and there has been no allegation that such employment is marginal or protected.  Additionally, the March 2013 eye examiner, August 2015 rhinitis examiner, and August 2015 eye examiner all opined that the Veteran's service-connected left eye scotoma and allergic rhinitis did not impact his ability to work.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

Ultimately, the Board finds the preponderance of the evidence is against a rating in excess of 10 percent for left eye scotoma and a rating in excess of 10 percent for allergic rhinitis.  Therefore, the benefit of the doubt doctrine is not applicable, and the Veteran's claims for increased ratings are denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

Service connection for glaucoma is denied.

A rating in excess of 10 percent for left eye scotoma is denied.
A rating in excess of 10 percent for allergic rhinitis is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


